
	
		I
		111th CONGRESS
		1st Session
		H. R. 4226
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2009
			Mr. Reichert (for
			 himself, Mr. Kind,
			 Mr. Davis of Kentucky,
			 Mr. Blumenauer,
			 Mr. Lee of New York, and
			 Mr. Perriello) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve and
		  extend certain energy-related tax provisions, and for other
		  purposes.
	
	
		1.Short title; amendment of
			 1986 Code; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Expanding Building Efficiency
			 Incentives Act of 2009.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; amendment of 1986 Code; table of
				contents.
					Sec. 2. Increase in, and extension of, new energy efficient
				home credit.
					Sec. 3. Modification of deduction for energy efficient
				commercial buildings.
					Sec. 4. Nonbusiness energy property.
					Sec. 5. Energy ratings of non-business property.
					Sec. 6. Credit for home performance auditor
				certifications.
				
			2.Increase in, and
			 extension of, new energy efficient home credit
			(a)New tier; credit
			 amount for new tier
				(1)New
			 tierSubsection (c) of section 45L is amended to read as
			 follows:
					
						(c)Energy savings
				requirements
							(1)In
				generalA dwelling unit meets the energy saving requirements of
				this subsection if such unit is—
								(A)described in
				paragraph (2),
								(B)described in
				paragraph (3),
								(C)a manufactured
				home described in paragraph (4), or
								(D)a manufactured
				home described in paragraph (5).
								(2)Dwelling unit
				described in paragraph (2)A dwelling unit is described in this
				paragraph if such unit is certified—
								(A)to have a level of
				annual heating and cooling energy consumption which is at least 50 percent
				below the annual level of heating and cooling energy consumption of a
				comparable dwelling unit—
									(i)which is
				constructed in accordance with the standards of chapter 4 of the 2003
				International Energy Conservation Code, as such Code (including supplements) is
				in effect on the date of the enactment of the Energy Tax Incentives Act of
				2005, and
									(ii)for which the
				heating and cooling equipment efficiencies correspond to the minimum allowed
				under the regulations established by the Department of Energy pursuant to the
				National Appliance Energy Conservation Act of 1987 and in effect at the time of
				completion of construction, and
									(B)to have building
				envelope component improvements account for at least 1/5
				of such 50 percent.
								The
				Secretary, in consultation with the Secretary of Energy shall provide by
				regulation for the application of this paragraph in the case of a dwelling unit
				in a multifamily building that is more than 3 stories above grade, or in any
				other building that is not within the scope of such chapter 4. If, upon the
				acquisition of such unit by any person described in subsection
				(a)(1)(A)(ii)(I), the amount of the credit allowed under this section with
				respect to such unit shall be disclosed to such person.(3)Dwelling unit
				described in paragraph (3)A dwelling unit is described in this
				paragraph if such unit is certified—
								(A)to have a level of
				annual total energy consumption (including heating, cooling, water heating,
				lighting, and appliance energy use) which is at least 50 percent below the
				annual level of total energy consumption of a comparable dwelling unit which is
				constructed in accordance with the 2004 Supplement of the 2003 International
				Energy Conservation Code, and
								(B)to have building
				envelope component improvements account for at least 1/5
				of such 50 percent.
								(4)Manufactured
				home described in paragraph (4)A manufactured home is described
				in this paragraph if such manufactured home conforms to Federal Manufactured
				Home Construction and Safety Standards (part 3280 of title 24, Code of Federal
				Regulations) and meets the requirements of a dwelling unit described in
				paragraph (2).
							(5)Manufactured
				home described in paragraph (5)A manufactured home is described
				in this paragraph if such manufactured home conforms to Federal Manufactured
				Home Construction and Safety Standards (part 3280 of title 24, Code of Federal
				Regulations) and—
								(A)meets the
				requirements of—
									(i)a dwelling unit
				described in paragraph (2), applied by substituting 30 percent
				for 50 percent both places it appears therein and by
				substituting 1/3 for
				1/5 in subparagraph (B) thereof, or
									(ii)a dwelling unit
				described in paragraph (3),
									(B)meets the
				requirements established by the Administrator of the Environmental Protection
				Agency under the Energy Star Labeled Homes program as in effect on the date of
				the enactment of the Expanding Building
				Efficiency Incentives Act of 2009, or
								(C)meets the requirements under the Energy
				Star Labeled Homes program established after the date of the enactment of the
				Expanding Building Efficiency Incentives Act
				of
				2009.
								.
				(2)Credit amount
			 for new tierParagraph (2) of section 45L(a) is amended to read
			 as follows:
					
						(2)Applicable
				amountFor purposes of paragraph (1), the applicable amount is an
				amount equal to—
							(A)in the case of a
				dwelling unit described in paragraph (2) or (4) of subsection (c),
				$2,000,
							(B)in the case of a
				dwelling unit described in paragraph (3) of subsection (c), $5,000,
							(C)in the case of a
				manufactured home described in paragraph (5)(A)(i) or (5)(B) of subsection (c),
				$1,500, and
							(D)in the case of a
				manufactured home described in paragraph (5)(A)(ii) or (5)(C) of subsection
				(c), $2,500.
							Nothing in
				this section shall permit the same dwelling unit or manufactured home to
				qualify for more than one applicable
				amount..
				(b)Credit available
			 for rental units, owner-Builders, and qualified low-Income buildings; credit
			 amount for qualified low-Income buildings
				(1)In
			 generalParagraph (1) of section 45L(a) is amended to read as
			 follows:
					
						(1)In
				generalFor purposes of section 38—
							(A)in the case of an
				eligible contractor, the new energy efficient home credit for the taxable year
				is the applicable amount for each qualified new energy efficient home which
				is—
								(i)constructed by the
				eligible contractor, and
								(ii)(I)acquired by a person
				from such eligible contractor and used by any person as a residence during the
				taxable year, or
									(II)used by such eligible contractor as a
				residence during the taxable year, and
									(B)in the case of a
				taxpayer, the new energy efficient home credit for the taxable year is the
				applicable amount for each qualified new energy efficient home which is in a
				qualified low-income building (as defined in section 42(c)(2))—
								(i)placed in service
				by the taxpayer during the taxable year, and
								(ii)for which such
				taxpayer is allowed a credit under section 42 or a subaward under section
				1602(c) of the American Recovery and Reinvestment Tax Act of
				2009.
								.
				(2)Credit
			 amountParagraph (2) of section 45L(a), as amended by this
			 section, is amended by adding at the end the following new flush
			 sentence:
					
						In the
				case of a dwelling unit in a qualified low-income building (as so defined), the
				applicable dollar amount for such a dwelling unit described in 1 of the
				preceding subparagraphs shall be equal to 150 percent of the dollar amount
				otherwise specified in such preceding subparagraph, except that if the credit
				under section 42 with respect to such unit is determined by applying section
				42(d)(5)(B), then the applicable dollar amount shall be 115 percent of such
				dollar amount so
				specified..
				(c)Certification
			 method for high rise multifamily and mixed use buildingsSection
			 45L(d)(1) is amended by inserting , and in the case of high rise
			 multifamily and mixed use buildings, after examining the methods required for
			 such buildings under section 179D after the Secretary of
			 Energy.
			(d)Credit allowed
			 against alternative minimum taxSubparagraph (B) of section
			 38(c)(4) is amended—
				(1)by redesignating
			 clauses (vi), (vii), and (viii) as clauses (vii), (viii), and (ix),
			 respectively, and
				(2)by inserting after
			 clause (v) the following new clause:
					
						(vi)the credit
				determined under section
				45L,
						.
				(e)ExtensionSubsection (g) of section 45L is amended by
			 striking December 31, 2009 and inserting December 31,
			 2015.
			(f)Effective
			 dates
				(1)In
			 generalThe amendments made by this section shall apply to homes
			 constructed and acquired or placed in service after December 31, 2008.
				(2)AMTThe
			 amendments made by subsection (d) shall apply to credits determined under
			 section 45L of the Internal Revenue Code of 1986 in taxable years beginning
			 after December 31, 2008, and to carrybacks of such credits.
				3.Modification of
			 deduction for energy efficient commercial buildings
			(a)Increase in
			 maximum amount of deduction
				(1)In
			 generalSubparagraph (A) of section 179D(b)(1) is amended by
			 striking $1.80 and inserting $3.00.
				(2)Partial
			 allowanceParagraph (1) of section 179D(d) is amended to read as
			 follows:
					
						(1)Partial
				allowance
							(A)In
				generalExcept as provided in subsection (f), if—
								(i)the requirement of
				subsection (c)(1)(D) is not met, but
								(ii)there is a
				certification in accordance with paragraph (6) that—
									(I)any system
				referred to in subsection (c)(1)(C) satisfies the energy-savings targets
				established by the Secretary under subparagraph (B) with respect to such
				system, or
									(II)the systems
				referred to in subsection (c)(1)(C)(ii) and subsection (c)(1)(C)(iii) together
				satisfy the energy-savings targets established by the Secretary under
				subparagraph (B) with respect to such systems,
									then
				the requirement of subsection (c)(1)(D) shall be treated as met with respect to
				such system or systems, and the deduction under subsection (a) shall be allowed
				with respect to energy efficient commercial building property installed as part
				of such system and as part of a plan to meet such targets, except that
				subsection (b) shall be applied to such property described in clause (ii)(I) by
				substituting $1.00 for $3.00 and to such property
				described in clause (ii)(II) by substituting $2.20 for
				$3.00.(B)Regulations
								(i)In
				generalThe Secretary, after consultation with the Secretary of
				Energy, shall establish a target for each system described in subsection
				(c)(1)(C) which, if such targets were met for all such systems, the building
				would meet the requirements of subsection (c)(1)(D).
								(ii)Combined
				systemsThe Secretary, after consultation with the Secretary of
				Energy, shall establish not later than 6 months after the date of the enactment
				of the Expanding Building Efficiency
				Incentives Act of 2009 a prescriptive partial compliance pathway
				for combined envelope and mechanical system performance that details the
				appropriate components, efficiency levels, or other relevant information for
				which the required level of combined savings in both categories can be deemed
				to have been
				achieved.
								.
				(b)Denial of double
			 benefitSection 179D is amended by redesignating subsections (g)
			 and (h) as subsections (h) and (i), respectively, and by inserting after
			 subsection (f) the following new subsection:
				
					(g)Coordination
				with new energy efficient home creditNo deduction shall be
				allowed under this section with respect to any building or dwelling unit with
				respect to which a credit under section 45L was
				allowed.
					.
			(c)ExtensionSubsection
			 (h) of section 179D is amended by striking December 31, 2013 and
			 inserting December 31, 2015.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after the date of the enactment of
			 this Act.
			4.Nonbusiness
			 energy property
			(a)Increase in
			 limitation amountSubsection
			 (b) of section 25C is amended by striking $1,500 and inserting
			 $5,000.
			(b)ExtensionParagraph
			 (2) of section 25C(g) is amended by striking December 31, 2010
			 and inserting December 31, 2015.
			(c)Onsite labor
			 costs allowedParagraph (1)
			 of section 25C(c) is amended by adding at the end the following flush sentence:
			 Such term includes amounts paid or incurred for labor costs properly
			 allocable to the onsite preparation, assembly, or original installation of such
			 improvements..
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service in taxable years
			 beginning after the date of the enactment of this Act.
			5.Energy ratings of
			 non-business property
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 is
			 amended by inserting after section 25D the following new section:
				
					25E.Energy ratings
				of non-business property
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the amount paid or incurred by the taxpayer for a qualified home
				energy rating conducted during such taxable year.
						(b)LimitationThe
				amount allowed as a credit under subsection (a) with respect to any taxpayer
				for any taxable year shall not exceed $200.
						(c)Qualified home
				energy ratingFor purposes of this section, the term
				qualified home energy rating means a home energy rating conducted
				with respect to any residence of the taxpayer by a home performance auditor
				certified by a provider accredited by the Building Performance Institute (BPI),
				the Residential Energy Services Network (RESNET), or equivalent rating system
				as determined by the Secretary of Energy.
						(d)TerminationThis
				section shall not apply with respect to any rating conducted after December 31,
				2011.
						.
			(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A chapter 1 is amended by inserting after the item relating to
			 section 25D the following new item:
				
					
						Sec. 25E. Energy ratings of non-business
				property.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
			6.Credit for home
			 performance auditor certifications
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 is amended by adding at the end the following new
			 section:
				
					45R.Home
				performance auditor certification credit
						(a)In
				generalFor purposes of section 38, the home performance auditor
				certification credit determined under this section for any taxable year is an
				amount equal to the qualified training and certification costs paid or incurred
				by the taxpayer which may be taken into account for such taxable year.
						(b)Qualified
				training and certification costs
							(1)In
				generalThe term qualified training and certification
				costs means costs paid or incurred for training which is required for
				the taxpayer or employees of the taxpayer to be certified as home performance
				auditors for purposes of providing qualified home energy ratings under section
				25E(c).
							(2)LimitationThe
				qualified training and certification costs taken into account under subsection
				(a)(1) for the taxable year with respect to any individual shall not exceed
				$500 reduced by the amount of the credit allowed under subsection (a)(1) to the
				taxpayer (or any predecessor) with respect to such individual for all prior
				taxable years.
							(3)Year costs taken
				into accountQualified training and certifications costs with
				respect to any individual shall not be taken into account under subsection
				(a)(1) before the taxable year in which the individual with respect to whom
				such costs are paid or incurred has performed 25 qualified home energy ratings
				under section 25E(c).
							(c)Special
				rules
							(1)Aggregation
				rulesFor purposes of this section, all persons treated as a
				single employer under subsections (a) and (b) of section 52 shall be treated as
				1 person.
							(2)Denial of double
				benefit
								(A)In
				generalNo deduction shall be allowed for that portion of the
				expenses otherwise allowable as a deduction for the taxable year which is equal
				to the amount taken into account under subsection (a) for such taxable
				year.
								(B)Amount
				previously deductedNo credit shall be allowed under subsection
				(a) with respect to any amount for which a deduction has been allowed in any
				preceding taxable
				year.
								.
			(b)Credit treated
			 as part of general business creditSection 38(b) is amended by
			 striking plus at the end of paragraph (34), by striking the
			 period at the end of paragraph (35) and inserting plus, and by
			 adding at the end the following new paragraph:
				
					(36)the home
				performance auditor certification credit determined under section
				45R(a).
					.
			(c)Conforming
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by inserting after the item relating to
			 section 45Q the following new item:
				
					
						Sec. 45R. Home performance auditor certification
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
			
